ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 20, 1978 (359 So.2d 923) affirming the judgment and convictions of the Circuit Court of Monroe County, Florida, in the above styled appeal, and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 377 So.2d 1161, by its opinion and judgment filed December 13, 1979, and mandate now lodged in this court, disapproved a portion of this court’s judgment.
*160NOW, THEREFORE, It is Ordered that the mandate of this court issued in this cause July 7, 1978 is withdrawn, the opinion and judgment of this court filed June 20, 1978 insofar as it is in conflict with or fails to conform to the views expressed in the said opinion and judgment of the Supreme Court of Florida aforesaid is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated aforesaid, is adhered to. Costs allowed shall be taxed in the Circuit Court (Rule 3.16(b), Florida Appellate Rules).